Mr. Justice Scott delivered the opinion of the Court: The only error suggested, that is deemed material to be considered, is, whether the judgment rendered by the circuit court, is not for too much, under the evidence contained in the record. The evidence shows conclusively, that there was due the appellee, from the appellant, on the 20th day of May, 1869, for money paid for the use of appellant, the sum of $266.30. The court inadvertently computed the interest on that amount, from that date to the day of the trial, at the rate of ten per cent per annum, when by law the interest should have been computed at only the rate of six per cent per annum. This error in computation, makes the judgment too large by the sum of $15.93. The rule is, that a remittitur can not be entered in this court. The party should take care to see that he takes his judgment for the correct amount in the court below. We perceive no error in any of the rulings of the court in the admission of evidence. The evidence offered was competent, and full)r sustained the issues on the part of the appellee, and for the single error in the computation of the amount found to be due, this judgment must be reversed and the cause remanded Judgment reversed.